Case 18-42189-bem          Doc 47   Filed 04/24/19 Entered 04/24/19 21:05:55              Desc Main
                                    Document     Page 1 of 6


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

   IN RE:                                          )        CASE NO. 18-42189-BEM
                                                   )
            Anthony David Luke and                 )
            Stacy Dawn Merritt-Luke,               )        CHAPTER 13
                                                   )
                   Debtors.                        )

          MOTION TO INCUR NEW DEBT BY PURCHASING AUTOMOBILE


            COME NOW Anthony David Luke and Stacy Dawn Merritt-Luke, Debtors in the
   above-styled Chapter 13 case, by and through counsel, file this "Motion to Incur Debt", and
   show this honorable court the following:
                                                       1.
            Debtors filed the petition for relief in the above-styled Chapter 13 case on September
   17, 2018. The Chapter 13 plan has not yet been confirmed.
                                                       2.
            Debtors wish to incur new debt to purchase an automobile to provide for their
   transportation needs.
                                                  3.
         Debtors are not able to attain financing without approval from the court. The terms on
   which the debtors will incur new debt by purchasing a vehicle are approximately as follows:
                   $9,995 Financed, and a payment of $175 biweekly.
                                                  4.
        Debtors plan to purchase a 2008 Hyundai Santa Fe.
                                                       5.
        Debtors will amend Schedules I & J to show that the loan repayment is feasible and
   that said monthly note will not impede their ability to fund their Chapter 13 Plan.
                                                  6.
Case 18-42189-bem          Doc 47       Filed 04/24/19 Entered 04/24/19 21:05:55            Desc Main
                                        Document     Page 2 of 6


        Debtors believe that the purchase of this property is in the best interest of the estate and
   the creditors and that such purchase will assist in the effectuation of the Debtors’ financial
   reorganization.


           WHEREFORE, Debtors pray:
                     (a) that this Motion be filed, read and considered;
                     (b) that this Motion be granted; and,
                     (c) that this Honorable Court grant such other and further relief as it deems
                     just and proper.
   This the 24th day of April, 2019.
                                                                    Respectfully submitted,
                                                                    _/s/___________________

                                                                    Dan Saeger
                                                                    Attorney for Debtors
                                                                    Georgia Bar No. 680628

   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave. Ste. D
   Dalton, GA 30720
   (P) 706-529-5566
   dan@whitfieldcountylaw.com
Case 18-42189-bem   Doc 47   Filed 04/24/19 Entered 04/24/19 21:05:55   Desc Main
                             Document     Page 3 of 6
Case 18-42189-bem       Doc 47     Filed 04/24/19 Entered 04/24/19 21:05:55           Desc Main
                                   Document     Page 4 of 6


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

   IN RE:                                       )       CASE NO. 18-42189-BEM
                                                )
            Anthony David Luke and              )
            Stacy Dawn Merritt-Luke,            )       CHAPTER 13
                                                )
                  Debtors.                      )


                               CERTIFICATE OF SERVICE

   I certify that true and correct copies of Debtor's Motion to Incur Debt have been served
   upon the following by placing same in an envelope with adequate First Class postage
   affixed and depositing same in the United States Mail addressed for delivery to:

   Mary Ida Townson
   Chapter 13 Trustee
   Suite 2200
   191 Peachtree Street, NE
   Atlanta, GA 30303-1740

   Anthony David Luke
   Stacy Dawn Merritt-Luke
   203 W Hawthorne st
   Dalton, GA 30720

   And all creditors on the attached matrix.

   This 24th day of April, 2019.

                                                        /s/    Dan Saeger
                                                        Dan Saeger
                                                        Attorney for Debtors
                                                        Georgia Bar No. 680628


   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave. Ste. D
   Dalton, GA 30720
   (P) 706-529-5566
   dan@whitfieldcountylaw.com
Label Matrix forCase
                  local 18-42189-bem
                        noticing               Doc 47    Filed
                                                   Ad Astra     04/24/19 Entered 04/24/19 21:05:55
                                                            Recovery                      Ashley Funding Desc   Main
                                                                                                         Services, LLC its successors
113E-4                                                  Document
                                                   7330 W 33rd St N # 118 Page 5 of 6     assigns as assignee of Laboratory
Case 18-42189-bem                                   Wichita, KS 67205-9370                       Corporation of America Holdings
Northern District of Georgia                                                                     Resurgent Capital Services
Rome                                                                                             PO Box 10587
Wed Apr 24 20:29:10 EDT 2019                                                                     Greenville, SC 29603-0587
Charles Jackson Bowen                               Capital Auto Finance                         Cash Express, LLC
The Bowen Law Group                                 2759 Delk Rd SE                              345 South Jefferson Avenue, Suite 300
Suite 1001                                          Marietta, GA 30067-8859                      Cookeville, TN 38501-3456
7 E Congress Street
Savannah, GA 31401-3357

Chattanooga Imaging                                 Credit Acceptance                            Credit Acceptance Corporation
1710 Gunbarrel Rd                                   25505 West Twelve Mile Rd                    PO Box 5070
Chattanooga, TN 37421-3127                          Suite 3000                                   Southfield, MI 48086-5070
                                                    Southfield MI 48034-8331


Credit Collection Service                           Credit One Bank                              Dalton Utilities
PO Box 607                                          PO Box 98872                                 1200 Vd Parrott Jr Pkwy
Norwood, MA 02062-0607                              Las Vegas, NV 89193-8872                     Dalton, GA 30721-3442



(p)DIRECTV LLC                                      Emergency Coverage Corp                      First Premier Bank
ATTN BANKRUPTCIES                                   265 Brookview Centre Way                     3820 N Louise Ave
PO BOX 6550                                         Knoxville, TN 37919-4049                     Sioux Falls, SD 57107-0145
GREENWOOD VILLAGE CO 80155-6550


Hamilton Medical Center                             IC Systems Collections                       LVNV Funding LLC
Attn: Collection Department                         PO Box 64378                                 c/o Resurgent Capital Services
PO Box 1168                                         Saint Paul, MN 55164-0378                    PO Box 1269
Dalton, GA 30722-1168                                                                            Greenville, SC 29602-1269


LVNV Funding, LLC its successors and assigns        Anthony David Luke                           Stacy Dawn Merritt-Luke
assignee of MHC Receivables, LLC and                203 W Hawthorne St                           203 W Hawthorne St
FNBM, LLC                                           Dalton, GA 30720-3155                        Dalton, GA 30720-3155
Resurgent Capital Services
PO Box 10587
Greenville, SC 29603-0587
Mitchell & Mitchell, PC                             NGRCA                                        North Georgia Regional Collection Agency
PO Box 668                                          P O BOX 1949                                 PO Box 1949
Dalton, GA 30722-0668                               DALTON,GA 30722-1949                         Dalton, GA 30722-1949



Online Information Services                         Online Services                              Physicians Care
PO Box 1489                                         PO Box 1489                                  403 McBrien Rd
Winterville, NC 28590-1489                          Winterville, NC 28590-1489                   Chattanooga, TN 37412-3223



Physicians Care                                     Premier Bankcard, Llc                        Premier Financial
Premier Financial                                   Jefferson Capital Systems LLC Assignee       5312 Brainerd Rd
5312 Brainerd Rd                                    Po Box 7999                                  Chattanooga, TN 37411-5327
Chattanooga, TN 37411-5327                          Saint Cloud Mn 56302-7999
               Case 18-42189-bem
Prgressive Leasing                           Doc 47    FiledInsurance
                                                 Progressive  04/24/19CompanyEntered 04/24/19 21:05:55       Desc Main
                                                                                              Promise Pediatrics
256 W Data Dr                                         Document
                                                 6300 Wilson Mills Rd   Page   6 of 6         375 Boynton Dr
Draper, UT 84020-2315                                Mayfield Village, OH 44143-2182                      Ringgold, GA 30736-2737



Robert Scott Rickman                                 Dan Saeger                                           Daniel R. Saeger
Rickman & Associates, PC                             Saeger & Associates, LLC                             Rickman & Associates, P.C.
Suite 200                                            Suite D                                              706 S Thornton Ave. Ste. D
1755 North Brown Road                                706 S Thornton Ave                                   Dalton, GA 30720-8212
Lawrenceville, GA 30043-8196                         Dalton, GA 30720-8212

Speedy Cash                                          (p)TMX FINANCE LLC FORMERLY TITLEMAX                 Mary Ida Townson
5900 Brainerd Rd                                     15 BULL STREET                                       Chapter 13 Trustee
Chattanooga, TN 37411-5515                           SUITE 200                                            Suite 2200
                                                     SAVANNAH GA 31401-2686                               191 Peachtree Street, NE
                                                                                                          Atlanta, GA 30303-1770

UNITED STATES DEPARTMENT OF EDUCATION                US Dept of Ed/GLELSI                                 Wakefield & Assoc.
CLAIMS FILING UNIT                                   PO Box 7859                                          PO Box 50250
PO BOX 8973                                          Madison, WI 53707-7859                               Knoxville, TN 37950-0250
MADISON, WI 53708-8973


Wells Fargo Card Service                             Whitfield County Magistrate Court
PO Box 14517                                         Attention: Civil Clerk
Des Moines, IA 50306-3517                            PO Box 386
                                                     Dalton, GA 30722-0386




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Directv                                              Titlemax                                             (d)Titlemax of Georgia, Inc.
PO Box 78626                                         301 N Glenwood Ave                                   15 Bull Street
Phoenix, AZ 85062-8626                               Dalton, GA 30721-3114                                Suite 200
                                                                                                          Savannah, GA 31401 United States


End of Label Matrix
Mailable recipients    43
Bypassed recipients     0
Total                  43
